UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Annual report 7 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 57 About the Trustees 58 Officers 60 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 10–11 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. 4 Short Duration Income Fund Interview with your fund’s portfolio managers Joanne, what was the short - term bond market environment like during the 12months ended July31, 2013? From the summer of 2012 into the spring of 2013, the market environment was favorable, buoyed by an improving economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. Within this environment, many financial institutions — whose securities comprise a substantial portion of the portfolio — significantly repaired their balance sheets and generally recovered from the 2007–2008 liquidity crisis and subsequent recession. In May, however, the market backdrop became less hospitable, as concern about higher interest rates weighed on sentiment, leading investors to take profits. The debate that began in May regarding when the Federal Reserve would begin tapering its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. During this time, interest rates rose and yield curves steepened globally. In July, the Fed clarified its stance, stating that monetary policy would remain highly accommodative until the economy was back on its feet. In response, investors breathed a sigh of relief and interest rates declined modestly. Given the changing market backdrop, including increased volatility during May and June, I am pleased to report that the fund at net asset This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/13. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. Short Duration Income Fund 5 value [NAV] outpaced both its benchmark and the average return of its Lipper peer group. How would you summarize the fund’s investment strategy? Joanne: We like to describe the fund as targeting the space between money market and short-term bond funds. Because the fund is not a money market fund or subject to the Rule 2a-7 regulations that govern money market funds, we can pursue a range of income opportunities that are not available to money market funds. Of course, that wider range of opportunities potentially includes a greater number of risks, but our goal is to manage the fund so that its performance is consistent with our objectives of preserving capital and maintaining liquidity. In doing so, we seek to outperform U.S. Treasury bills by 0.20% to 0.60% at NAV, while working to maintain an NAV that is less volatile than that of many competing funds. From a risk-management perspective, we seek to limit the fund’s sensitivity to interest-rate movements by generally keeping the portfolio’s duration at or less than one year. We seek to control the fund’s credit risk by only investing in investment-grade securities and limiting its exposure to individual issuers. Lastly, we utilize high-quality commercial paper and other money-market-eligible securities for liquidity purposes and as a temporary repository for cash that will be invested in short-term bonds. Turning to you, Mike, how was the fund positioned during the period? We continued to target opportunities in securities with slightly longer maturities — up to three years — or marginally lower credit Allocations are shown as a percentage of the fund’s net assets as of 7/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Short Duration Income Fund quality — generally A-rated and BBB-rated bonds. We sought to mitigate these risks by counterbalancing them. Specifically, the BBB-rated securities that we owned — which provided the fund with higher yields, given their greater credit risk — were generally shorter-maturity bonds, so they entailed relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically carried somewhat longer maturities. This balanced approach allowed us to add incremental income potential without significantly increasing the portfolio’s risk profile. In terms of sector positioning, at period-end nearly 60% of the portfolio was allocated to corporate bonds issued by financial institutions, with roughly half of this allocation in A-rated bonds. We continued to favor bonds from banks and other types of financial companies because we believe they offered better relative value than securities in other corporate-bond categories. In contrast to certain other areas of the corporate bond market, we believe the credit quality of financial institutions is improving. In our view, risk in the financials sector will continue to fall as regulatory pressure and rule changes force banks to streamline operations and further improve their balance sheets. We remained focused on bonds issued by large, diversified, domestically based institutions that, in our estimation, have demonstrated the greatest progress in increasing their liquidity and capital Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/13. A bond rated Baa or higher (Prime-3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Short Duration Income Fund 7 positions, and these securities performed well during the period. You had less than 10% of the portfolio invested in securitized sectors, such as collateralized mortgage obligations [CMOs], commercial mortgage - backed securities, and asset - backed securities. Why wasn’t more of the fund allocated to these areas? Michael: Given that one of our key objectives in managing the fund is to keep its NAV relatively stable, we tend not to invest significantly in these areas because the degree of extension risk, primarily with mortgage-backed securities, is inconsistent with this objective. To explain further, extension risk is the risk of a security’s duration lengthening due to a deceleration in prepayments, which typically occurs when interest rates are rising. As rates rise, the likelihood of prepayment decreases as mortgage holders become less likely to refinance. A material decline in refinancing activity can hamper the performance of CMOs and other mortgage-related securities. What is your outlook for the coming months, and how are you positioning the fund? Joanne: In our view, the Fed has concluded that the economy is in a much healthier state than when the latest round of quantitative easing began, and that if this pace of improvement continues, it would be prudent to begin drawing the program to a close. We expect the Fed to discuss the time frame for tapering its bond-buying program at its September2013 meeting. If our forecast proves correct, we believe the central bank may begin to reduce its bond buying in September or October, and will end its purchases roughly six months later. This would conclude a period of monetary expansion and move the Fed to a neutral stance. From that point, we believe that many more months will pass before the Fed begins to increase the federal funds rate. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Short Duration Income Fund Against this backdrop, we are positioning the fund for the possibility of higher rates in the future, and plan to continue slowly reducing the portfolio’s duration while increasing its allocation to floating-rate securities. Many of the fund’s floating-rate holdings are linked to the London interbank offered rate [LIBOR], which is the rate at which financial institutions lend reserves to each other on the short-term international interbank market. LIBOR rates tend to be slightly higher than yields on short-term Treasuries or other U.S. government securities, and the yields on securities linked to LIBOR reset, in most cases, monthly or quarterly. We plan to increase the fund’s allocation to floating-rate securities to gain access to these higher yields and heighten its sensitivity to rising rates. At period-end, about 35% of the portfolio was invested in floating-rate bonds. Thanks for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund is also managed by Kevin F. Murphy. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projections for economies world- wide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previously reported. Short Duration Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.20% 0.47% 0.47% 1.02% 0.47% 1.47% 1.47% 1.47% Annual average 0.67 0.26 0.26 0.57 0.26 0.82 0.82 0.82 1 year 0.69 0.29 0.29 0.54 0.29 0.79 0.79 0.79 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R5 and class R6 shares before their inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/13 BofA Merrill Lynch Lipper Ultra-Short Obligations Funds U.S. Treasury Bill Index category average* Life of fund 0.19% 2.01% Annual average 0.11 1.12 1 year 0.13 0.63 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 7/31/13, there were 98 and 88 funds, respectively, in this Lipper category. 10 Short Duration Income Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B, C, M, R, R5, R6, and Y shares would have been valued at $10,047, $10,047, $10,102, $10,047, $10,147, $10,147, and $10,147, respectively. Fund price and distribution information For the 12-month period ended 7/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.0578 $0.0178 $0.0177 $0.0527 $0.0176 $0.0679 $0.0678 $0.0679 Capital gains — Long-term — Capital gains — Short-term 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 Total Share value at net asset value 7/31/12 $10.02 $10.01 $10.01 $10.02 $10.01 $10.03 $10.03 $10.03 7/31/13 10.03 10.02 10.02 10.02 10.02 10.04 10.04 10.04 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.06% 0.36% 0.36% 0.98% 0.36% 1.32% 1.32% 1.32% Annual average 0.62 0.21 0.21 0.57 0.21 0.77 0.77 0.77 1 year 0.68 0.29 0.28 0.53 0.28 0.78 0.78 0.78 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Short Duration Income Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 7/31/12* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30%‡ 0.30%‡ 0.30% Total annual operating expenses for the fiscal year ended 7/31/12 0.72% 1.12% 1.12% 0.77% 1.12% 0.72%‡ 0.65%‡ 0.62% Annualized expense ratio for the six-month period ended 7/31/13† 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Other expenses for class R5 and class R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2013, to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $1.99 $3.97 $3.97 $2.23 $3.97 $1.49 $1.49 $1.49 Ending value (after expenses) $1,001.90 $999.90 $999.90 $1,001.60 $999.90 $1,002.40 $1,002.40 $1,002.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Short Duration Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2013, use the following calculation method. To find the value of your investment on February 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.01 $4.01 $4.01 $2.26 $4.01 $1.51 $1.51 $1.51 Ending value (after expenses) $1,022.81 $1,020.83 $1,020.83 $1,022.56 $1,020.83 $1,023.31 $1,023.31 $1,023.31 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Duration Income Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 14 Short Duration Income Fund BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Short Duration Income Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Short Duration Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of Short Duration Income Fund 17 scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an attempt to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management 18 Short Duration Income Fund fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) through at least November 30, 2014 to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.30% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. Short Duration Income Fund 19 For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012—the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on 20 Short Duration Income Fund competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the 3rd quartile of its Lipper Inc. peer group (Lipper Ultra-Short Obligations Funds) for the one-year period ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over the one-year period ended December 31, 2012, there were 88 funds in your fund’s Lipper peer group. Because your fund had only commenced operations on November 17, 2011, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Short Duration Income Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Short Duration Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Short Duration Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2013, and the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for the year then ended and the period from October 17, 2011 (commencement of operations) to July 31, 2012. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short Duration Income Fund as of July 31, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 11, 2013 Short Duration Income Fund 23 The fund’s portfolio 7/31/13 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* rate (%) date amount Value Banking (33.8%) Abbey National Treasury Services PLC (London) bank guaranty sr. unsec. unsub. notes (United Kingdom) 2.875 4/25/14 $4,410,000 $4,477,279 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN (United Kingdom) 1.844 4/25/14 3,597,000 3,628,467 ABN Amro Bank NV 144A sr. unsec. FRN notes (Netherlands) 2.035 1/30/14 1,000,000 1,007,050 ABN Amro Bank NV 144A sr. unsec. notes (Netherlands) 3.000 1/31/14 6,100,000 6,163,214 ABN Amro Bank NV 144A sr. unsec. unsub. notes (Netherlands) 1.375 1/22/16 2,000,000 1,996,000 American Express Centurion Bank company guaranty sr. unsec. FRN notes 0.725 11/13/15 1,000,000 1,001,145 Australia & New Zealand Banking Group, Ltd. sr. unsec. notes (Australia) 2.125 9/19/14 586,000 593,753 Australia & New Zealand Banking Group, Ltd. 144A bank guaranty sr. unsec. unsub. FRN notes (Australia) 0.466 5/7/15 4,850,000 4,853,240 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes (Australia) 3.700 1/13/15 850,000 883,235 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN notes (Australia) 1.009 1/10/14 1,450,000 1,454,597 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN notes (Australia) 0.943 9/24/13 1,000,000 1,000,918 Bank of America Corp. sr. unsec. FRN notes 1.093 3/22/16 7,000,000 6,998,219 Bank of America Corp. sr. unsec. FRN notes 0.603 9/15/14 2,000,000 1,998,040 Bank of America Corp. sr. unsec. notes 5.375 6/15/14 1,250,000 1,303,966 Bank of America Corp. sr. unsec. unsub. FRN notes 1.819 7/11/14 1,000,000 1,010,944 Bank of America Corp. sr. unsec. unsub. notes 7.375 5/15/14 530,000 556,580 Bank of America Corp. sr. unsec. unsub. notes 4.500 4/1/15 440,000 462,394 Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.788 7/15/16 5,000,000 5,007,325 Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.745 9/11/15 790,000 793,073 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.495 10/23/15 7,390,000 7,402,142 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes 0.534 7/28/14 1,080,000 1,081,315 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes Ser. MTN 1.124 11/24/14 400,000 403,420 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.788 7/15/16 3,000,000 3,002,646 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.673 3/15/16 3,000,000 3,000,025 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 3.400 1/22/15 711,000 739,451 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 0.750 10/9/15 1,000,000 997,078 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes (Japan) 0.934 2/24/14 550,000 551,622 24 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Banking cont. Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 3.850 1/22/15 $670,000 $698,408 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 2.450 9/11/15 1,295,000 1,333,733 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 1.600 9/11/13 1,265,000 1,266,262 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes (Japan) 0.723 2/26/16 5,160,000 5,156,040 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes (Japan) 1.000 2/26/16 500,000 496,292 Barclays Bank PLC sr. unsec. unsub. FRN notes (United Kingdom) 1.308 1/13/14 200,000 200,848 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 5.200 7/10/14 1,300,000 1,353,443 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 3.900 4/7/15 1,814,000 1,901,798 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 2.375 1/13/14 1,405,000 1,416,424 Barclays Bank PLC unsec. sub. notes (United Kingdom) 5.015 11/12/13 2,600,000 2,624,960 BB&T Corp. sr. unsec. notes 5.700 4/30/14 2,081,000 2,160,398 BB&T Corp. sr. unsec. unsub. notes Ser. MTN 3.375 9/25/13 1,670,000 1,676,799 BB&T Corp. unsec. sub. notes 5.200 12/23/15 1,915,000 2,091,155 BNP Paribas SA sr. unsec. unsub. FRN notes Ser. MTN (France) 3.022 12/20/14 3,136,000 3,235,935 BNY Mellon NA unsec. sub. notes 4.750 12/15/14 472,000 495,475 BPCE SA sr. unsec. unsub. FRN notes Ser. MTN (France) 1.516 4/25/16 1,000,000 1,007,517 BPCE SA 144A company guaranty sr. unsec. FRN notes (France) 2.023 2/7/14 3,550,000 3,574,357 BPCE SA 144A sr. unsec. unsub. notes (France) 2.375 10/4/13 6,070,000 6,087,536 Branch Banking & Trust Co. unsec. sub. FRN notes 0.592 9/13/16 4,665,000 4,596,900 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. notes (Canada) 0.900 10/1/15 1,200,000 1,202,668 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. notes (Canada) 0.786 7/18/16 3,000,000 3,004,440 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.418 7/15/14 1,900,000 1,912,627 Capital One Financial Corp. sr. unsec. unsub. FRN notes 0.913 11/6/15 890,000 890,993 Capital One Financial Corp. sr. unsec. unsub. notes 7.375 5/23/14 3,195,000 3,364,543 Capital One Financial Corp. sr. unsec. unsub. notes 6.250 11/15/13 250,000 253,992 Capital One Financial Corp. sr. unsec. unsub. notes 2.150 3/23/15 1,000,000 1,017,126 Capital One Financial Corp. sr. unsec. unsub. notes 2.125 7/15/14 500,000 506,317 Capital One NA/Mclean VA sr. unsec. FRN notes 0.723 3/22/16 3,000,000 2,986,600 Citigroup, Inc. company guaranty sr. notes 1.226 7/25/16 3,000,000 3,007,987 Citigroup, Inc. sr. unsec. FRN notes 1.064 4/1/16 3,700,000 3,708,799 Citigroup, Inc. sr. unsec. notes 6.010 1/15/15 1,131,000 1,209,529 Citigroup, Inc. sr. unsec. notes 6.000 12/13/13 550,000 560,731 Short Duration Income Fund 25 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Banking cont. Citigroup, Inc. sr. unsec. notes 5.500 10/15/14 $4,251,000 $4,472,851 Commonwealth Bank of Australia 144A company guaranty sr. unsec. unsub. notes (Australia) 1.073 9/18/15 4,600,000 4,641,372 Commonwealth Bank of Australia 144A sr. unsec. notes (Australia) 3.750 10/15/14 2,029,000 2,101,199 Commonwealth Bank of Australia/New York, NY sr. unsec. FRN notes 1.250 9/18/15 480,000 484,743 Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. (Netherlands) sr. unsec. FRN notes (Netherlands) 0.753 3/18/16 4,000,000 4,006,343 Credit Agricole SA (London) 144A sr. unsec. notes (United Kingdom) 2.625 1/21/14 4,750,000 4,787,050 Credit Agricole SA/London 144A company guaranty sr. unsec. unsub. notes (United Kingdom) 1.428 4/15/16 2,000,000 2,011,174 Credit Suisse of New York sr. unsec. notes 5.500 5/1/14 500,000 518,250 Credit Suisse of New York sr. unsec. notes 2.200 1/14/14 450,000 453,493 Danske Bank A/S 144A sr. unsec. unsub. FRN notes (Denmark) 1.318 4/14/14 9,150,000 9,190,040 DNB Boligkreditt AS 144A sr. unsub. bonds (Norway) 2.100 10/14/15 2,500,000 2,566,500 Fifth Third Bank/Cincinnati, Ohio sr. unsec. notes 0.900 2/26/16 3,340,000 3,299,870 Fifth Third Bank/Cincinnati, Ohio sr. unsec. notes Ser. BKNT 4.750 2/1/15 800,000 841,919 Fifth Third Bank/Ohio sr. unsec. FRN notes 0.683 2/26/16 6,700,000 6,693,134 HBSC Bank USA NA /New York NY unsec. sub. notes (United Kingdom) 4.625 4/1/14 4,235,000 4,345,686 HSBC Bank PLC 144A sr. unsec. notes (United Kingdom) 1.625 8/12/13 200,000 200,053 HSBC Bank PLC 144A sr. unsec. sub. FRN notes (United Kingdom) 1.068 1/17/14 750,000 752,855 HSBC Finance Corp. notes 5.000 6/30/15 1,943,000 2,078,079 HSBC Finance Corp. sr. unsec. FRN notes 5.250 4/15/15 1,981,000 2,116,562 HSBC Finance Corp. sr. unsec. unsub. notes 0.518 1/15/14 2,225,000 2,224,557 ING Bank N.V. 144A sr. unsec. FRN notes (Netherlands) 1.224 3/7/16 2,000,000 2,004,612 ING Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.913 9/25/15 5,226,000 5,322,806 ING Bank NV 144A sr. unsec. notes (Netherlands) 2.375 6/9/14 2,500,000 2,531,650 ING Bank NV 144A sr. unsec. notes (Netherlands) 2.000 10/18/13 850,000 852,304 JPMorgan Chase & Co. sr. unsec. unsub. FRN notes 0.715 4/23/15 1,000,000 998,445 JPMorgan Chase & Co. unsec. sub. FRN notes 1.476 9/1/15 2,412,000 2,412,620 JPMorgan Chase & Co. unsec. sub. notes 5.125 9/15/14 950,000 993,086 JPMorgan Chase Bank NA unsec. sub. FRN notes 0.602 6/13/16 8,155,000 8,032,757 KeyBank N.A./Cleveland OH unsec. sub. notes 5.800 7/1/14 2,240,000 2,341,228 KeyBank NA/Cleveland, OH company guaranty sr. unsec. notes Ser. MTN 5.450 3/3/16 5,000,000 5,513,378 KeyCorp sr. unsec. unsub. notes 3.750 8/13/15 2,500,000 2,637,732 Lloyds TSB Bank PLC bank guaranty sr. unsec. FRN notes (United Kingdom) 2.615 1/24/14 445,000 449,389 26 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Banking cont. Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 1/21/16 $1,025,000 $1,110,722 Lloyds TSB Bank PLC 144A bank guaranty sr. unsec. notes (United Kingdom) 4.375 1/12/15 9,379,000 9,796,647 Manufacturers & Traders Trust Co. sr. unsec. notes Ser. BKNT 0.574 3/7/16 10,000,000 9,961,108 Mellon Funding Corp. company guaranty unsec. sub. notes 5.000 12/1/14 1,600,000 1,688,651 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes (Cayman Islands) 5.790 4/15/14 6,675,000 6,900,034 National Australia Bank, Ltd. sr. unsec. FRN notes (Australia) 1.403 8/7/15 1,000,000 1,016,941 National Australia Bank, Ltd. sr. unsec. notes (Australia) 1.700 12/10/13 290,000 291,247 National Australia Bank, Ltd. 144A FRN notes (Australia) 0.975 11/8/13 520,000 520,915 National Australia Bank, Ltd. 144A sr. unsec. FRN notes (Australia) 0.566 1/22/15 1,350,000 1,352,267 National Australia Bank, Ltd. 144A sr. unsec. notes (Australia) 1.700 12/10/13 350,000 351,505 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN notes (Australia) 1.214 7/25/14 1,520,000 1,533,686 National Australia Bank, Ltd./New York company guaranty sr. unsec. notes (Australia) 0.816 7/25/16 6,000,000 6,000,000 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 362,000 367,323 National Australia Bank, Ltd./New York sr. unsec. notes Ser. MTN (Australia) 2.000 3/9/15 140,000 142,928 National Bank of Canada bank guaranty sr. unsec. notes (Canada) 1.500 6/26/15 3,285,000 3,328,766 Nationwide Building Society 144A sr. unsec. notes (United Kingdom) 4.650 2/25/15 354,000 370,985 Nationwide Building Society 144A sr. unsec. sub. notes (United Kingdom) 5.250 1/15/14 8,169,000 8,309,646 Nordea Bank AB 144A sr. unsec. FRN notes (Sweden) 1.168 1/14/14 1,350,000 1,355,704 Nordea Bank AB 144A sr. unsec. notes (Sweden) 2.250 3/20/15 210,000 214,326 Nordea Bank AB 144A sr. unsec. notes (Sweden) 0.735 5/13/16 3,500,000 3,498,060 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 3.700 11/13/14 2,400,000 2,486,400 Northern Trust Corp. sr. unsec. unsub. notes 4.625 5/1/14 438,000 451,648 PNC Bank N.A. company guaranty sr. unsec. notes Ser. BKNT 0.584 4/29/16 3,000,000 2,997,666 PNC Bank N.A. sr. unsec. FRN notes 0.574 1/28/16 1,954,000 1,950,315 PNC Funding Corp. sr. unsec. FRN notes 0.466 1/31/14 250,000 250,011 PNC Funding Corp. sr. unsec. notes 5.400 6/10/14 1,768,000 1,841,001 PNC Funding Corp. sr. unsec. notes 3.000 5/19/14 1,598,000 1,629,592 PNC Funding Corp. sr. unsec. unsub. FRN notes 5.250 11/15/15 1,884,000 2,047,833 Rabobank Nederland 144A sr. unsec. notes (Netherlands) 4.200 5/13/14 2,000,000 2,057,178 Short Duration Income Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Banking cont. Royal Bank of Canada sr. unsec. FRN notes (Canada) 0.965 10/30/14 $6,650,000 $6,700,008 Royal Bank of Canada sr. unsec. FRN notes (Canada) 0.644 3/8/16 2,000,000 2,003,143 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. MTN1 (Canada) 0.568 4/17/14 570,000 571,271 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes (United Kingdom) 4.375 3/16/16 1,785,000 1,902,971 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. FRN notes (United Kingdom) 2.694 8/23/13 967,000 967,916 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2 (United Kingdom) 3.400 8/23/13 1,350,000 1,351,769 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes (United Kingdom) 3.250 1/11/14 500,000 504,900 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes (United Kingdom) 2.550 9/18/15 615,000 627,783 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 8/25/14 4,100,000 4,248,680 Royal Bank of Scotland PLC/The sr. unsec. notes (United Kingdom) 4.875 3/16/15 750,000 788,583 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4.625 4/19/16 2,000,000 2,125,266 Societe Generale SA 144A company guaranty sr. notes (France) 1.319 4/11/14 1,400,000 1,405,940 Societe Generale SA 144A sr. unsec. notes (France) 2.500 1/15/14 5,218,000 5,254,004 Societe Generale SA 144A sr. unsec. notes (France) 2.200 9/14/13 1,700,000 1,702,720 Societe Generale SA 144A sr. unsec. unsub. FRN notes (France) 3.100 9/14/15 1,450,000 1,499,829 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 5.500 11/18/14 1,825,000 1,927,206 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 3.850 4/27/15 4,480,000 4,682,250 State Street Corp. sr. unsec. unsub. FRN notes 0.624 3/7/14 795,000 796,855 Sumitomo Mitsui Banking Corp. sr. unsec. notes (Japan) 1.350 7/18/15 1,450,000 1,462,631 Sumitomo Mitsui Banking Corp. sr. unsec. notes (Japan) 0.936 7/19/16 3,250,000 3,250,001 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes (Japan) 1.950 1/14/14 1,500,000 1,508,736 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes (Japan) 1.900 7/22/14 380,000 384,343 Sumitomo Mitsui Banking Corp. 144A sr. unsec. unsub. bonds (Japan) 3.150 7/22/15 1,600,000 1,665,491 Svenska Handelsbanken AB sr. unsec. FRN notes (Sweden) 0.722 3/21/16 8,410,000 8,423,380 Swetbank Hypotek AB 144A bank guaranty sr. unsub. bonds (Sweden) 2.950 3/28/16 425,000 446,509 Swetbank Hypotek AB 144A bank guaranty unsub. notes (Sweden) 0.726 3/28/14 1,110,000 1,110,175 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.453 5/1/15 4,000,000 4,000,002 UBS AG/Stamford CT sr. unsec. FRN notes 1.264 1/28/14 1,331,000 1,337,248 28 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Banking cont. UBS AG/Stamford CT sr. unsec. notes 2.250 1/28/14 $1,393,000 $1,405,866 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT 3.875 1/15/15 1,500,000 1,564,809 UBS AG/Stamford, CT sr. notes 7.375 7/15/15 3,375,000 3,713,840 US Bancorp sr. unsec. unsub. notes 4.200 5/15/14 100,000 103,040 US Bank NA unsec. sub. FRN notes 0.548 10/14/14 2,114,000 2,118,025 US Bank NA unsec. sub. notes 6.300 2/4/14 288,000 296,177 US Bank NA unsec. sub. notes 4.950 10/30/14 2,958,000 3,112,467 US Bank NA unsec. sub. notes 4.800 4/15/15 3,250,000 3,465,534 Wachovia Corp. unsec. sub. FRN notes 0.638 10/15/16 1,000,000 986,586 Wachovia Corp. unsec. sub. FRN notes 0.605 10/28/15 7,544,000 7,476,066 Wells Fargo & Co. unsec. sub. notes 4.950 10/16/13 170,000 171,503 Wells Fargo Bank NA unsec. sub. FRN notes 0.484 5/16/16 2,000,000 1,975,990 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 1.033 9/25/15 3,245,000 3,277,184 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 4.200 2/27/15 150,000 158,083 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 3.000 8/4/15 2,000,000 2,088,678 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 1,330,000 1,336,635 Westpac Banking Corp. 144A sr. unsec. FRN notes (Australia) 1.204 2/24/14 700,000 703,600 Basic materials (0.6%) Airgas, Inc. sr. unsec. unsub. notes 2.850 10/1/13 5,448,000 5,466,153 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes (Australia) 0.544 2/18/14 1,117,000 1,118,454 Capital goods (1.0%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.575 12/11/13 350,000 350,482 Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.564 4/1/14 1,290,000 1,292,276 Caterpillar Financial Services Corp. sr. unsec. notes 6.125 2/17/14 880,000 907,210 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN 4.750 2/17/15 585,000 621,823 Caterpillar Financial Services Corp. sr. unsec. unsub. notes 1.125 12/15/14 650,000 655,601 Caterpillar Financial Services Corp. sr. unsec. unsub. notes Ser. MTN 4.900 8/15/13 354,000 354,447 John Deere Capital Corp. sr. unsec. FRN notes 0.416 4/25/14 1,000,000 1,001,156 John Deere Capital Corp. sr. unsec. FRN notes 0.371 10/8/14 480,000 480,123 John Deere Capital Corp. sr. unsec. unsub. FRN notes 0.674 10/4/13 564,000 564,513 John Deere Capital Corp. sr. unsec. unsub. notes Ser. MTN 2.950 3/9/15 1,000,000 1,036,438 John Deere Capital Corp. unsec. FRN notes 0.339 1/12/15 2,000,000 2,000,014 United Technologies Corp. sr. unsec. unsub. FRN notes 0.545 12/2/13 1,700,000 1,701,698 Short Duration Income Fund 29 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Communication services (2.6%) Alltel Corp. sr. unsec. notes 6.500 11/1/13 $250,000 $253,508 AT&T, Inc. sr. unsec. unsub. FRN notes 0.660 2/12/16 3,000,000 3,006,477 AT&T, Inc. sr. unsec. unsub. notes 0.800 12/1/15 3,000,000 2,992,345 BellSouth Corp. sr. unsec. unsub. bonds 5.200 9/15/14 3,645,000 3,819,570 British Telecommunications PLC sr. unsec. unsub. FRN notes (United Kingdom) 1.397 12/20/13 3,550,000 3,562,599 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7.375 11/15/13 2,400,000 2,444,150 Comcast Corp. company guaranty sr. unsec. unsub. notes 5.850 11/15/15 2,700,000 3,001,334 Deutsche Telekom International Finance BV company guaranty sr. unsec. notes (Netherlands) 4.875 7/8/14 4,484,000 4,655,943 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 5.875 8/20/13 2,315,000 2,319,676 Verizon New England, Inc. sr. unsec. debs. Ser. C 4.750 10/1/13 3,300,000 3,322,167 Consumer cyclicals (5.0%) Clorox Co. (The) sr. unsec. notes 3.550 11/1/15 1,000,000 1,054,962 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN notes 1.472 9/13/13 2,902,000 2,904,980 Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes 1.950 3/28/14 2,685,000 2,701,421 Daimler Finance North America, LLC 144A company guaranty sr. unsec. unsub. FRN notes 0.886 3/28/14 710,000 711,638 Daimler Finance North America, LLC 144A company guaranty sr. unsec. unsub. notes 0.945 8/1/16 4,000,000 4,003,532 Ford Motor Credit Co., LLC company guaranty sr. unsec. notes 1.525 5/9/16 2,315,000 2,320,007 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.700 10/1/14 500,000 541,321 Harley-Davidson Financial Services, Inc. 144A company guaranty sr. unsec. notes 1.150 9/15/15 1,200,000 1,198,777 Harley-Davidson Funding Corp. 144A company guaranty sr. unsec. notes 5.750 12/15/14 2,572,000 2,736,755 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.400 3/1/16 5,266,000 5,860,658 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.250 12/16/13 360,000 366,342 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 7.625 8/15/13 300,000 300,520 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.750 7/15/14 7,010,000 7,335,930 NBCUniversal Enterprise, Inc. 144A company guaranty sr. unsec. FRN notes 0.805 4/15/16 4,350,000 4,366,148 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4.500 1/30/15 2,135,000 2,246,639 Toyota Motor Credit Corp. sr. unsec. FRN notes 0.424 3/10/15 2,210,000 2,208,240 Toyota Motor Credit Corp. sr. unsec. unsub. FRN notes 0.564 5/17/16 3,000,000 2,999,170 Toyota Motor Credit Corp. sr. unsec. unsub. FRN notes Ser. MTN 0.719 10/11/13 500,000 500,490 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.200 6/17/15 214,000 224,071 Toyota Motor Credit Corp. sr. unsec. unsub. notes 0.875 7/17/15 1,000,000 1,005,733 30 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Consumer cyclicals cont. Toyota Motor Credit Corp. unsec. FRN notes 0.443 12/5/14 $2,369,000 $2,370,665 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 1.022 3/21/14 1,270,000 1,274,023 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.874 11/20/14 1,550,000 1,555,410 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.873 9/22/13 900,000 900,821 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. FRN notes (Germany) 0.884 4/1/14 350,000 350,964 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes (Germany) 1.875 4/1/14 960,000 969,435 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes (Germany) 1.625 8/12/13 260,000 260,057 Walt Disney Co. (The) company guaranty sr. unsec. unsub. notes 1.350 8/16/16 1,543,000 1,559,746 Walt Disney Co. (The) sr. unsec. unsub. notes 4.500 12/15/13 2,876,000 2,921,194 Consumer finance (1.8%) American Express Co. sr. unsec. notes 7.250 5/20/14 2,182,000 2,296,725 American Express Credit Corp. sr. unsec. FRN notes 0.774 7/29/16 3,000,000 3,000,882 American Express Credit Corp. sr. unsec. FRN notes Ser. MTN 5.300 12/2/15 2,000,000 2,191,838 American Express Credit Corp. sr. unsec. sub. FRN notes 1.374 6/12/15 2,468,000 2,503,500 American Express Credit Corp. sr. unsec. unsub. notes 7.300 8/20/13 315,000 315,897 American Honda Finance Corp. 144A company guaranty sr. unsec. unsub. notes 0.648 5/26/16 4,940,000 4,937,955 American Honda Finance Corp. 144A sr. unsec. notes 1.450 2/27/15 3,275,000 3,308,523 American Honda Finance Corp. 144A unsec. bonds 0.725 5/8/14 1,405,000 1,408,640 Capital One Bank USA NA sr. unsec. unsub. notes 5.125 2/15/14 550,000 562,741 Consumer staples (6.0%) Altria Group, Inc. company guaranty sr. unsec. notes 7.750 2/6/14 2,250,000 2,331,122 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8.500 11/10/13 2,591,000 2,644,657 Anheuser-Busch Cos., LLC company guaranty sr. unsec. notes 4.950 1/15/14 595,000 606,633 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 0.800 1/15/16 1,000,000 1,000,041 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.628 7/14/14 1,290,000 1,293,114 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5.375 11/15/14 3,390,000 3,592,159 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3.625 4/15/15 1,000,000 1,049,891 Bacardi, Ltd. 144A company guaranty sr. unsec. unsub. notes (Bermuda) 7.450 4/1/14 1,235,000 1,287,716 Bottling Group, LLC company guaranty sr. unsec. notes 6.950 3/15/14 3,503,000 3,641,579 Short Duration Income Fund 31 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Consumer staples cont. Cadbury Schewppes US Finance, LLC 144A company guaranty sr. unsec. notes (United Kingdom) 5.125 10/1/13 $1,800,000 $1,812,145 Cargill, Inc. 144A sr. unsec. notes 5.000 11/15/13 215,000 217,529 ConAgra Foods, Inc. sr. unsec. notes 5.875 4/15/14 3,388,000 3,509,236 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.350 9/10/15 1,000,000 1,007,266 Costco Wholesale Corp. sr. unsec. unsub. notes 0.650 12/7/15 4,500,000 4,499,069 Diageo Capital PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 7.375 1/15/14 3,350,000 3,451,505 Diageo Capital PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 0.625 4/29/16 2,000,000 1,988,185 Diageo Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 5.300 10/28/15 1,090,000 1,199,259 Erac USA Finance Co. 144A company guaranty notes 2.250 1/10/14 6,626,000 6,668,082 Foster’s Finance Corp. 144A company guaranty sr. unsec. notes 4.875 10/1/14 410,000 429,375 Kellogg Co. sr. unsec. unsub. notes 1.125 5/15/15 5,000,000 5,032,250 Kroger Co. (The) company guaranty sr. unsec. notes 7.500 1/15/14 3,476,000 3,583,408 Kroger Co. (The) company guaranty sr. unsec. notes 3.900 10/1/15 1,000,000 1,057,956 Mondelez International, Inc. sr. unsec. notes 5.250 10/1/13 290,000 292,193 PepsiAmericas, Inc. company guaranty sr. unsec. unsub. notes 4.375 2/15/14 1,876,000 1,914,679 PepsiCo, Inc. sr. unsec. unsub. FRN notes 0.483 2/26/16 3,420,000 3,427,080 PepsiCo, Inc. sr. unsec. unsub. notes 3.750 3/1/14 250,000 254,478 PepsiCo, Inc. sr. unsec. unsub. notes 0.800 8/25/14 659,000 661,387 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 1.850 1/15/15 925,000 938,130 SABMiller PLC 144A sr. unsec. notes (United Kingdom) 5.500 8/15/13 5,770,000 5,777,899 Walgreen Co. company guaranty sr. unsec. unsub. notes 4.875 8/1/13 2,683,000 2,683,000 WPP Finance UK company guaranty sr. unsec. unsub. notes (United Kingdom) 5.875 6/15/14 1,307,000 1,359,960 Yale University sr. unsec. unsub. notes Ser. MTN 2.900 10/15/14 380,000 390,805 Energy (2.2%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 5.250 11/7/13 345,000 349,361 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 4.900 12/1/14 1,000,000 1,054,821 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 1.450 11/14/14 5,919,000 5,969,276 Chevron Corp. sr. unsec. FRN notes 0.889 6/24/16 2,000,000 2,004,594 Devon Energy Corp. sr. unsec. unsub. notes 5.625 1/15/14 3,385,000 3,456,545 EnCana Corp. sr. unsec. unsub. notes (Canada) 4.750 10/15/13 2,675,000 2,695,745 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes (Canada) 5.800 5/1/14 6,200,000 6,431,196 ONEOK, Inc. sr. unsec. unsub. notes 5.200 6/15/15 3,047,000 3,267,161 32 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Financial (1.1%) General Electric Capital Corp. sr. notes Ser. GMTN 0.919 7/12/16 $2,000,000 $2,002,949 General Electric Capital Corp. sr. unsec. FRN notes 1.102 12/20/13 500,000 501,430 General Electric Capital Corp. sr. unsec. FRN notes 0.871 1/8/16 1,500,000 1,504,439 General Electric Capital Corp. sr. unsec. FRN notes 0.471 1/8/16 4,880,000 4,855,580 General Electric Capital Corp. sr. unsec. FRN notes 0.461 10/6/15 1,675,000 1,666,211 General Electric Capital Corp. sr. unsec. FRN notes 0.423 9/15/14 100,000 99,904 General Electric Capital Corp. sr. unsec. unsub. FRN notes 1.303 7/2/15 700,000 709,149 General Electric Capital Corp. sr. unsec. unsub. FRN notes 0.272 9/20/13 100,000 99,995 General Electric Capital Corp. sr. unsec. unsub. notes 4.375 9/21/15 700,000 749,471 Health care (1.7%) AbbVie, Inc. 144A company guaranty sr. unsec. FRN notes 1.033 11/6/15 5,624,000 5,675,566 AbbVie, Inc. 144A company guaranty sr. unsec. notes 1.200 11/6/15 1,795,000 1,801,816 Coventry Health Care, Inc. sr. unsec. notes 6.125 1/15/15 1,310,000 1,406,446 Merck & Co., Inc. FRB bonds 0.464 5/18/16 2,000,000 2,003,244 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5.450 11/1/15 1,000,000 1,088,964 Teva Pharmaceutical Finance III BV company guaranty sr. unsec. unsub. notes (Israel) 1.700 3/21/14 250,000 252,083 WellPoint, Inc. sr. unsec. notes 6.000 2/15/14 5,113,000 5,257,463 WellPoint, Inc. sr. unsec. unsub. notes 1.250 9/10/15 750,000 755,301 Zoetis Inc. 144A sr. unsec. notes 1.150 2/1/16 1,735,000 1,738,473 Insurance (4.9%) Aflac, Inc. sr. unsec. notes 3.450 8/15/15 2,790,000 2,935,453 Allstate Corp. (The) sr. unsec. unsub. notes 6.200 5/16/14 2,072,000 2,162,553 Allstate Corp. (The) sr. unsec. unsub. notes 5.000 8/15/14 780,000 814,378 American International Group, Inc. sr. unsec. unsub. notes 4.250 9/15/14 5,381,000 5,578,512 American International Group, Inc. sr. unsec. unsub. notes 3.000 3/20/15 1,857,000 1,916,216 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 4.000 3/30/15 1,150,000 1,202,470 Hartford Life Global Funding Trusts sr. unsub. FRN notes 0.453 6/16/14 1,800,000 1,798,970 Hartford Life Institutional Funding 144A sr. FRN notes Ser. MTN 0.595 8/15/13 1,200,000 1,200,130 Lincoln National Corp. sr. unsec. unsub. notes 4.750 2/15/14 2,107,000 2,150,322 Mass Mutual Global Funding II 144A sr. FRN notes 0.434 12/6/13 678,000 678,439 Mass Mutual Global Funding II 144A sr. unsub. FRN notes 0.648 1/14/14 148,000 148,266 Mass Mutual Global Funding II 144A sr. unsub. notes 2.300 9/28/15 500,000 516,921 MetLife Institutional Funding II 144A FRN notes 1.174 4/4/14 500,000 502,966 MetLife Institutional Funding II 144A FRN notes 0.641 1/6/15 6,500,000 6,513,123 Short Duration Income Fund 33 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Insurance cont. Metropolitan Life Global Funding I 144A sr. notes 2.000 1/9/15 $725,000 $738,273 Metropolitan Life Global Funding I 144A sr. notes 2.000 1/10/14 112,000 112,813 Metropolitan Life Global Funding I 144A sr. unsec. notes 0.798 7/15/16 3,000,000 3,000,010 Metropolitan Life Global Funding I 144A sr. unsub. FRN notes 0.623 3/19/14 500,000 499,848 Monumental Global Funding III 144A sr. unsub. FRN notes 0.468 1/15/14 1,200,000 1,200,006 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5.250 1/15/14 385,000 393,060 New York Life Global Funding 144A FRN notes 0.534 4/4/14 500,000 501,059 New York Life Global Funding 144A sr. unsec. FRN notes 0.615 5/23/16 5,000,000 4,999,990 Pricoa Global Funding I 144A sr. FRN notes 0.476 9/27/13 795,000 795,257 Principal Life Global Funding II 144A company guaranty sr. FRN notes 0.895 7/9/14 500,000 501,759 Principal Life Global Funding II 144A notes 1.000 12/11/15 4,835,000 4,840,457 Principal Life Income Funding Trusts sr. FRN notes 0.455 11/8/13 270,000 270,057 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997 9/30/15 2,731,500 2,824,904 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN 4.750 4/1/14 2,881,000 2,956,733 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB 5.100 9/20/14 3,985,000 4,174,128 Investment banking/Brokerage (1.2%) Credit Suisse First Boston USA, Inc. bank guaranty sr. unsec. unsub. notes 5.500 8/15/13 210,000 210,305 Deutsche Bank AG Ser. EMTN (Germany) 1.074 2/17/15 875,000 871,500 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.273 2/7/14 7,188,000 7,209,852 Goldman Sachs Group, Inc. (The) sr. unsec. notes 5.250 10/15/13 2,000,000 2,018,384 Macquarie Group, Ltd. 144A bonds (Australia) 7.300 8/1/14 1,536,000 1,617,993 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 4.150 12/1/14 2,245,000 2,345,253 Real estate (7.2%) Boston Properties, LP sr. unsec. unsub. notes R 5.625 4/15/15 2,354,000 2,538,873 Boston Properties, LP sr. unsec. unsub. notes R 5.000 6/1/15 5,225,000 5,607,185 Camden Property Trust sr. unsec. unsub. notes R 5.375 12/15/13 6,750,000 6,861,925 Camden Property Trust sr. unsec. unsub. notes R 5.000 6/15/15 2,596,000 2,775,929 Colonial Realty LP sr. unsec. unsub. notes 6.250 6/15/14 580,000 606,028 Duke Realty LP company guaranty sr. unsec. notes R 7.375 2/15/15 398,000 433,684 Duke Realty LP sr. unsec. unsub. notes R 5.400 8/15/14 1,394,000 1,452,432 ERP Operating LP sr. unsec. unsub. notes R 5.250 9/15/14 3,875,000 4,071,941 Federal Realty Investment Trust sr. unsec. unsub. notes R 5.950 8/15/14 2,620,000 2,753,625 HCP, Inc. sr. unsec. notes R 7.072 6/8/15 3,500,000 3,865,613 HCP, Inc. sr. unsec. unsub. notes R 2.700 2/1/14 3,346,000 3,378,707 34 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Real estate cont. Health Care REIT, Inc. sr. unsec. notes R 6.000 11/15/13 $2,315,000 $2,349,090 Health Care REIT, Inc. sr. unsec. notes R 3.625 3/15/16 4,000,000 4,215,940 Hospitality Properties Trust sr. unsec. notes R 7.875 8/15/14 1,741,000 1,803,758 Kimco Realty Corp. sr. unsec. notes Ser. MTN R 5.190 10/1/13 2,453,000 2,472,051 Kimco Realty Corp. sr. unsec. unsub. notes R 4.820 6/1/14 6,729,000 6,946,791 Liberty Property LP sr. unsec. FRN notes R 5.125 3/2/15 600,000 634,611 Pan Pacific Retail Properties, Inc. company guaranty sr. unsec. notes R 5.950 6/1/14 1,197,000 1,246,877 Realty Income Corp. sr. unsec. notes R 5.500 11/15/15 4,000,000 4,361,472 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.950 4/15/14 3,550,000 3,649,411 Simon Property Group LP sr. unsec. notes R 6.750 5/15/14 5,507,000 5,689,786 Simon Property Group LP sr. unsec. unsub. notes R 5.750 12/1/15 1,024,000 1,129,095 Simon Property Group LP sr. unsec. unsub. notes R 5.625 8/15/14 795,000 834,509 Simon Property Group LP sr. unsec. unsub. notes R 5.100 6/15/15 1,000,000 1,081,961 Simon Property Group LP sr. unsec. unsub. notes R 4.900 1/30/14 1,105,000 1,128,087 Simon Property Group LP sr. unsec. unsub. notes R 4.200 2/1/15 819,000 854,390 UDR, Inc. company guaranty sr. unsec. unsub. notes R 5.250 1/15/15 4,511,000 4,767,045 UDR, Inc. sr. unsec. unsub. notes R 5.500 4/1/14 750,000 772,477 UDR, Inc. sr. unsec. unsub. notes R 5.130 1/15/14 1,745,000 1,778,792 Vornado Realty LP sr. unsec. unsub. notes R 4.250 4/1/15 1,165,000 1,213,399 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5.750 9/2/15 195,000 213,073 Weingarten Realty Investors sr. unsec. unsub. notes R 4.990 9/3/13 1,500,000 1,504,390 Weingarten Realty Investors sr. unsec. unsub. notes R 4.857 1/15/14 400,000 406,975 Technology (0.3%) IBM Corp. sr. unsec. unsub. notes 6.500 10/15/13 835,000 845,004 IBM Corp. sr. unsec. unsub. notes 1.000 8/5/13 500,000 500,000 Western Union Co. (The) sr. unsec. notes 6.500 2/26/14 2,000,000 2,063,954 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7.000 2/1/14 4,500,000 4,637,687 Utilities and power (5.5%) Appalachian Power Co. sr. unsec. unsub. FRN notes 0.649 8/16/13 1,000,000 1,000,087 Atmos Energy Corp. sr. unsec. unsub. notes 4.950 10/15/14 2,000,000 2,098,228 Cleveland Electric Illuminating Co. (The) sr. unsec. notes 5.650 12/15/13 183,000 186,309 CMS Energy Corp. sr. unsec. unsub. notes 4.250 9/30/15 2,000,000 2,117,850 Dayton Power & Light Co. (The) 1st mtge. 5.125 10/1/13 1,200,000 1,208,136 DTE Electric Co. sr. notes (Canada) 4.800 2/15/15 2,000,000 2,106,826 DTE Energy Co. sr. unsec. unsub. notes 7.625 5/15/14 1,201,000 1,265,204 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.300 2/1/14 5,641,000 5,794,841 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7.875 12/15/15 2,500,000 2,886,713 Short Duration Income Fund 35 Interest Maturity Principal CORPORATE BONDS AND NOTES (75.3%)* cont. rate (%) date amount Value Utilities and power cont. Georgia Power Co. sr. unsec. unsub. FRN notes 0.593 3/15/16 $3,209,000 $3,209,625 Georgia Power Co. sr. unsec. unsub. notes 6.000 11/1/13 3,793,000 3,842,453 Georgia Power Co. sr. unsec. unsub. notes 0.625 11/15/15 2,000,000 1,991,609 Great Plains Energy, Inc. sr. unsec. unsub. notes 2.750 8/15/13 450,000 450,230 Kinder Morgan Energy Partners LP sr. unsec. notes 5.125 11/15/14 2,801,000 2,956,468 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.000 12/15/13 4,500,000 4,568,810 LG&E and KU Energy, LLC company guaranty sr. unsec. unsub. notes 2.125 11/15/15 4,000,000 4,094,784 MidAmerican Energy Holdings Co. sr. unsec. notes 5.000 2/15/14 2,660,000 2,722,263 Nevada Power Co. sr. notes 5.875 1/15/15 628,000 673,781 Northeast Utilities sr. unsec. unsub. FRN notes 1.022 9/20/13 1,255,000 1,256,032 Oncor Electric Delivery Co., LLC sr. notes 6.375 1/15/15 1,910,000 2,056,589 Peco Energy Co. bonds 5.000 10/1/14 500,000 524,346 Potomac Edison Co. (The) sr. unsub. notes 5.125 8/15/15 3,675,000 3,954,719 Progress Energy, Inc. sr. notes 6.050 3/15/14 3,650,000 3,768,793 PSI Energy, Inc. sr. unsec. notes 5.000 9/15/13 400,000 402,059 Southern Co. (The) sr. unsec. unsub. notes 4.150 5/15/14 115,000 118,228 TransCanada Pipelines, Ltd. company guaranty sr. unsec. notes (Canada) 0.953 6/30/16 7,000,000 7,016,338 Westar Energy, Inc. bonds 6.000 7/1/14 500,000 524,119 Total corporate bonds and notes (cost $866,614,739) Interest Maturity Principal MORTGAGE-BACKED SECURITIES (8.4%)* rate (%) date amount Value Agency collateralized mortgage obligations (5.3%) Federal Home Loan Mortgage Corp. Ser. 2430, Class UD 6.000 3/15/17 $85,145 $90,285 Ser. 3724, Class CM 5.500 6/15/37 724,450 788,159 Ser. 3316, Class CD 5.500 5/15/37 392,027 423,603 Ser. 3302, Class DA 5.500 12/15/17 303,648 309,341 Ser. 3662, Class QA 5.000 3/15/38 581,975 597,354 Ser. 3593, Class KP 5.000 6/15/36 144,423 146,043 Ser. 3028, Class BA 5.000 4/15/34 207,629 214,753 Ser. 2938, Class ND 5.000 10/15/33 88,580 91,105 Ser. 2888, Class CG 5.000 8/15/33 263,034 272,370 Ser. 2840, Class OE 5.000 2/15/33 149,071 152,662 Ser. 2875, Class GM 5.000 1/15/33 254,653 259,336 Ser. 2750, Class NE 5.000 4/15/32 133,214 134,090 Ser. 2903, Class LA 5.000 10/15/31 214,903 217,620 Ser. 3331, Class NV 5.000 6/15/29 286,000 305,288 Ser. 2513, Class DB 5.000 10/15/17 71,693 75,229 Ser. 3539, Class PM 4.500 5/15/37 174,772 181,909 Ser. 3580, Class VB 5.000 4/15/29 253,741 263,469 Ser. 3730, Class PL 4.500 1/15/33 97,194 98,340 36 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (8.4%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 3697, Class BM 4.500 9/15/31 $79,390 $81,078 Ser. 2931, Class AM 4.500 7/15/19 44,162 45,091 Ser. 3825, Class AP 4.000 3/15/39 3,465,312 3,534,619 Ser. 3845, Class KP 4.000 4/15/38 547,986 556,981 Ser. 3681, Class AH 4.000 10/15/27 1,038,966 1,053,252 Ser. 3891, Class UK 3.500 3/15/41 241,166 246,733 Ser. 3805, Class AK 3.500 4/15/24 200,225 207,113 Ser. 3896, Class PG 3.000 3/15/40 302,319 306,098 Ser. 3952, Class C 3.000 11/15/26 426,555 426,795 Ser. 3683, Class JH 2.500 12/15/23 107,223 108,525 Ser. 3611, Class PO, PO 0.000 7/15/34 195,088 179,255 Ser. 1420, Class B, PO 0.000 11/15/22 85,219 79,145 Federal National Mortgage Association Ser. 13-9, Class BA 6.500 7/25/42 2,692,483 2,701,739 Ser. 06-10, Class GC 6.000 9/25/34 6,624,553 6,831,570 Ser. 06-124, Class A 5.625 11/25/36 101,446 106,029 Ser. 08-8, Class PA 5.000 2/25/38 427,299 447,310 Ser. 09-86, Class PC 5.000 3/25/37 5,744,570 5,866,642 Ser. 05-101, Class ND 5.000 6/25/34 250,039 255,836 Ser. 03-92, Class VH 5.000 2/25/19 650,000 670,313 Ser. 02-65, Class HC 5.000 10/25/17 43,693 45,701 Ser. 11-121, Class JP 4.500 12/25/41 813,062 845,585 Ser. 09-100, Class PA 4.500 4/25/39 82,874 85,491 Ser. 04-8, Class GD 4.500 10/25/32 252,739 261,513 Ser. 04-26, Class PD 4.500 8/25/32 385,898 399,513 Ser. 11-60, Class PA 4.000 10/25/39 119,306 125,086 Ser. 11-4, Class JP 4.000 6/25/39 1,457,776 1,511,723 Ser. 11-36, Class PA 4.000 2/25/39 964,565 998,604 Ser. 11-113, Class LA 4.000 6/25/37 170,198 171,933 Ser. 03-43, Class YA 4.000 3/25/33 881,239 909,152 Ser. 10-109, Class JB 4.000 8/25/28 602,274 632,093 Ser. 10-17, Class CA 4.000 11/25/23 226,080 230,301 Ser. 11-89, Class VA 4.000 9/25/23 755,722 778,945 Ser. 11-111, Class VA 4.000 1/25/23 469,971 473,122 Ser. 11-111, Class VC 4.000 1/25/23 469,971 471,528 Ser. 11-20, Class PC 3.500 3/25/39 242,058 248,676 Ser. 11-40, Class DA 3.500 11/25/37 1,097,834 1,115,815 Ser. 10-155, Class A 3.500 9/25/25 74,713 76,020 Ser. 11-42, Class BJ 3.000 8/25/25 1,700,673 1,738,938 Ser. 10-81, Class AP 2.500 7/25/40 459,088 463,332 FRB Ser. 10-90, Class GF 0.690 8/25/40 6,447,060 6,466,401 FRB Ser. 06-74, Class FL 0.540 8/25/36 1,614,919 1,617,821 FRB Ser. 05-63, Class FC 0.440 10/25/31 2,159,133 2,158,037 Short Duration Income Fund 37 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (8.4%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 07-2, Class PB 5.500 6/20/35 $178,237 $181,788 Ser. 09-46, Class HC 5.000 11/20/34 202,981 206,052 Ser. 09-79, Class MB 5.000 2/20/34 270,000 272,237 Ser. 10-61, Class EA 5.000 9/20/31 463,712 486,272 Ser. 10-31, Class VA 5.000 3/20/21 751,332 792,485 Ser. 09-38, Class AB 4.750 9/16/31 260,818 264,242 Ser. 10-162, Class PQ 4.500 6/16/39 179,544 189,354 Ser. 10-39, Class PH 4.500 11/20/38 736,241 768,452 Ser. 11-7, Class CA 4.500 11/20/37 311,588 322,366 Ser. 09-109, Class NK 4.500 7/20/37 843,821 884,548 Ser. 09-94, Class MB 4.500 4/20/37 907,304 937,925 Ser. 10-29, Class PA 4.500 8/20/36 730,312 744,006 Ser. 09-116, Class EK 4.500 12/20/34 397,770 415,771 Ser. 09-54, Class HT 4.500 12/20/34 245,397 253,959 Ser. 09-29, Class NP 4.500 6/16/34 122,387 124,262 Ser. 09-31, Class MA 4.500 8/20/33 67,674 68,775 Ser. 09-59, Class P 4.250 9/20/33 312,441 328,617 Ser. 09-32, Class AB 4.000 5/16/39 84,208 87,847 Ser. 10-32, Class CJ 4.000 1/20/38 777,317 819,922 Ser. 08-31, Class PN 4.000 11/20/36 45,109 45,898 Ser. 09-55, Class HC 3.500 6/20/39 251,142 259,807 Ser. 08-38, Class PS 3.500 5/20/37 78,480 80,244 Ser. 09-93, Class EJ 3.500 5/20/35 45,034 45,595 Ser. 09-118, Class AW 3.000 5/20/37 1,798,019 1,829,485 Ser. 10-57, Class PJ 3.000 6/20/33 274,363 275,358 Ser. 12-15, Class PA 2.500 4/16/40 420,822 425,616 Commercial mortgage-backed securities (3.0%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2 5.317 9/10/47 4,047,861 4,089,036 Ser. 06-6, Class A2 5.309 10/10/45 354,512 356,510 Ser. 07-1, Class A3 5.449 1/15/49 879,921 895,320 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW15, Class AAB 5.315 2/11/44 1,642,714 1,653,392 Ser. 05-PWR9, Class A2 4.735 9/11/42 382,873 385,400 Ser. 03-T12, Class A4 4.680 8/13/39 2,043,893 2,048,390 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4 5.658 10/15/48 1,343,343 1,382,031 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2 5.762 9/15/39 2,142,701 2,149,847 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class AAB 5.477 12/10/49 612,131 632,141 GE Commercial Mortgage Corporation Trust Ser. 05-C2, Class A3 4.839 5/10/43 535,754 536,089 38 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (8.4%)* cont. rate (%) date amount Value Commercial mortgage-backed securities cont. Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2 5.381 3/10/39 $684,961 $694,550 Ser. 05-GG3, Class AAB 4.619 8/10/42 389,180 394,896 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust Ser. 06-GG7, Class AAB 5.860 7/10/38 1,155,733 1,171,300 GS Mortgage Securities Trust Ser. 06-GG6, Class A2 5.506 4/10/38 2,817,181 2,873,525 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2 5.827 2/15/51 620,037 626,238 FRB Ser. 07-LD11, Class A2 F 5.799 6/15/49 3,539,751 3,610,393 FRB Ser. 06-CB14, Class A3B 5.489 12/12/44 1,359,758 1,368,137 Merrill Lynch Mortgage Trust Ser. 05-CIP1, Class A2 4.960 7/12/38 693,319 693,942 Ser. 04-BPC1, Class AJ 4.922 10/12/41 1,715,000 1,763,020 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 2006-3, Class A2 5.291 7/12/46 405,587 408,082 Morgan Stanley Capital I Trust Ser. 07-IQ15, Class A2 5.853 6/11/49 2,486,492 2,486,492 FRB Ser. 06-T23, Class A2 F 5.741 8/12/41 59,766 59,992 FRB Ser. 07-HQ12, Class A2FX 5.579 4/12/49 1,541,330 1,572,619 Ser. 04-T13, Class A4 4.660 9/13/45 2,053,285 2,073,982 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2 F 5.569 5/15/46 680,877 686,562 Ser. 07-C31, Class A2 5.421 4/15/47 300,544 301,071 Residential mortgage-backed securities (non-agency) (0.1%) Chase Funding Mortgage Loan Asset-Backed Certificates Ser. 04-2, Class 1A4 5.323 2/25/35 189,269 190,215 Ser. 04-1, Class 1A6 4.266 6/25/15 14,166 14,450 Countrywide Asset Backed Certificates FRB Ser. 05-1, Class MV3 0.670 7/25/35 600,000 555,000 FRB Ser. 05-4, Class MV1 0.650 10/25/35 79,431 79,114 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3 0.370 7/25/36 67,938 67,258 Total mortgage-backed securities (cost $97,360,769) Maturity Principal COMMERCIAL PAPER (6.1%)* Yield (%) date amount Value Banco Bilbao Vizcaya Argentar (Spain) 0.842 10/21/13 $5,000,000 $4,989,815 British Telecommunications PLC (United Kingdom) 0.725 3/27/14 1,000,000 996,355 British Telecommunications PLC (United Kingdom) 0.740 3/10/14 2,000,000 1,993,513 CRC Funding LLC 0.827 12/17/13 1,000,000 998,691 Daimler Finance North America, LLC 0.674 3/13/14 400,000 398,675 Daimler Finance North America, LLC 0.978 8/15/13 700,000 699,933 DCP Midstream, LLC 0.260 8/1/13 5,000,000 4,999,971 DCP Midstream, LLC 144A 0.360 8/9/13 1,000,000 999,946 Short Duration Income Fund 39 Maturity Principal COMMERCIAL PAPER (6.1%)* cont. Yield (%) date amount Value Devon Energy Corp. 0.401 8/13/13 $3,000,000 $2,999,751 ENI Finance USA, Inc. 0.410 8/13/13 1,500,000 1,499,793 ENI Finance USA, Inc. 0.350 8/6/13 1,250,000 1,249,925 Entergy Corp. 0.750 8/19/13 5,000,000 4,998,884 Ford Motor Credit Co., LLC 0.550 8/12/13 2,000,000 1,999,456 Ford Motor Credit Co., LLC 1.007 12/19/13 1,000,000 996,318 Ford Motor Credit Co., LLC 1.018 11/22/13 1,000,000 997,030 Ford Motor Credit Co., LLC 1.008 11/12/13 1,000,000 997,299 Ford Motor Credit Co., LLC 1.170 9/30/13 1,000,000 998,458 Ford Motor Credit Co., LLC 1.006 8/30/13 300,000 299,790 Ford Motor Credit Co., LLC 1.211 8/16/13 1,000,000 999,635 KCP&L Greater Missouri Operations Co. 144A 0.600 8/1/13 3,200,000 3,199,981 Marriott International, Inc./DE 0.200 8/1/13 4,900,000 4,899,972 Nabors Industries, Inc. 0.350 8/13/13 1,123,000 1,122,909 NiSource Finance Corp. 1.051 8/7/13 2,970,000 2,969,549 Nissan Motor Acceptance Corp. 0.320 8/26/13 4,997,000 4,996,076 Northeast Utilities 0.220 8/1/13 5,000,000 4,999,972 SCANA Corp. 0.420 8/7/13 1,300,000 1,299,901 Spectra Energy Capital, LLC 0.390 8/19/13 2,500,000 2,499,680 Spectra Energy Capital, LLC 0.420 8/8/13 1,500,000 1,499,902 Spectra Energy Capital, LLC 0.260 8/1/13 4,000,000 3,999,977 Textron, Inc. 0.701 8/5/13 2,000,000 1,999,886 Textron, Inc. 0.650 8/2/13 3,000,000 2,999,932 Total commercial paper (cost $70,593,406) Interest Maturity Principal CERTIFICATES OF DEPOSIT (2.4%)* rate (%) date amount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.723 10/3/13 $500,000 $500,423 Bank of Montreal/Chicago, IL FRN (Canada) 0.475 8/15/13 1,100,000 1,100,167 Bank of Nova Scotia/Houston FRN 0.814 1/27/14 300,000 301,012 Bank of Nova Scotia/Houston FRN 0.715 9/11/15 2,044,000 2,048,497 Bank of Nova Scotia/Houston FRN 0.623 9/17/13 700,000 700,559 Bank of Nova Scotia/Houston FRN 0.474 9/12/13 400,000 400,222 Bank of Nova Scotia/Houston FRN 0.445 11/10/14 2,000,000 2,000,004 Barclays Bank PLC/New York, NY FRN (United Kingdom) 0.753 2/3/14 2,600,000 2,605,340 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.974 2/20/15 1,000,000 1,007,070 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.538 11/26/14 1,000,000 1,001,200 Commonwealth Bank of Australia FRN 1.518 1/17/14 350,000 352,260 Credit Suisse New York FRN 0.668 1/15/15 3,000,000 2,998,677 National Australia Bank, Ltd./New York FRN (Australia) 1.465 1/30/14 500,000 502,307 National Bank Canada/New York, NY FRN 0.344 8/16/13 1,000,000 1,000,060 Nordea Bank Finland PLC/New York FRN 0.764 2/19/16 2,000,000 2,005,050 Sumitomo Mitsui Bank/New York FRN (Japan) 0.625 5/8/14 2,000,000 2,004,242 40 Short Duration Income Fund Interest Maturity Principal CERTIFICATES OF DEPOSIT (2.4%)* cont. rate (%) date amount Value Svenska Handelsbanken/New York, NY FRN (Sweden) 1.068 7/17/14 $1,650,000 $1,653,161 Toronto-Dominion Bank/NY (Canada) 0.400 11/7/13 300,000 300,148 Toronto-Dominion Bank/NY (Canada) 0.272 9/13/13 1,400,000 1,400,375 UBS AG/Stamford, CT 0.520 2/26/14 2,500,000 2,503,631 Westpac Banking Corp./NY (Australia) 0.325 11/6/13 1,100,000 1,100,307 Total certificates of deposit (cost $27,464,738) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (2.5%)* Yield (%) date amount Value CAFCO, LLC 0.695 2/26/14 $2,400,000 $2,396,360 CAFCO, LLC 0.735 2/4/14 1,000,000 998,642 CAFCO, LLC 0.734 8/9/13 800,000 799,966 CAFCO, LLC 144A 0.806 12/27/13 2,000,000 1,997,122 CHARTA, LLC 0.735 2/4/14 1,000,000 998,642 CHARTA, LLC 0.458 11/20/13 4,200,000 4,197,387 CHARTA, LLC 144A 0.807 12/3/13 1,500,000 1,498,922 CIESCO, LP 0.431 12/23/13 4,000,000 3,994,581 CIESCO, LP 144A 0.806 12/27/13 2,000,000 1,997,122 CIESCO-LP 0.441 8/12/13 275,000 274,984 CRC Funding, LLC 0.695 2/28/14 1,700,000 1,695,976 CRC Funding, LLC 0.494 12/4/13 1,615,000 1,613,157 CRC Funding, LLC 0.694 9/30/13 2,000,000 1,999,116 Govco, LLC 0.451 8/19/13 1,000,000 999,880 Govco, LLC 0.431 8/2/13 250,000 249,997 Northern Pines Funding, LLC (Germany) 0.603 10/28/13 3,000,000 2,998,302 Total asset-backed commercial paper (cost $28,675,982) Principal REPURCHASE AGREEMENTS (1.2%)* amount Value Interest in $45,850,000 joint tri-party repurchase agreement dated 7/31/13 with BNP Paribas Securities Corp. due 8/1/13 — maturity value of $7,500,040 for an effective yield of 0.19% (collateralized by various corporate bonds and notes with coupon rates ranging from zero% to 9.875% and due dates ranging from 1/30/14 to 4/1/43, valued at $48,142,501) $7,500,000 $7,500,000 Interest in $74,900,000 joint tri-party repurchase agreement dated 7/31/13 with Credit Suisse Securities (USA) due 8/1/13 — maturity value of $6,500,034 for an effective yield of 0.19% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.72% to 6.50% and due dates ranging from 5/30/14 to 6/15/37, valued at $78,648,543) 6,500,000 6,500,000 Total repurchase agreements (cost $14,000,000) Maturity Principal MUNICIPAL BONDS AND NOTES (0.8%)* Yield (%) date amount Value Athens-Clark Cnty., GA Indl. Dev. Auth. VRDN (Allen Properties, Inc.) 0.280 12/1/24 $955,000 $955,000 Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC) 0.280 10/1/27 3,200,000 3,200,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.450 3/1/38 4,305,000 4,305,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.450 9/1/34 850,000 849,980 Total municipal bonds and notes (cost $9,309,999) Short Duration Income Fund 41 U.S. GOVERNMENT AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.1%)* rate (%) date amount Value Federal Home Loan Mortgage Corporation 4.500 10/1/18 $59,199 $61,602 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 334,356 357,682 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 54,913 58,098 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 168,639 180,763 Total U.S. government agency mortgage obligations (cost $665,963) TOTAL INVESTMENTS Total investments (cost $1,114,685,596) Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carrycoupons that reset every one or seven days. The rate shown is the current interest rate at the close of thereporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,151,155,979. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 42 Short Duration Income Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 70.9 Sweden 1.7% United Kingdom 8.0 Denmark 0.8 Canada 5.8 Germany 0.8 Australia 3.5 Cayman Islands 0.6 Netherlands 3.1 Other 0.9 France 2.1 Total 100.0% Japan 1.8 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $28,710,156 $— Certificates of deposit — 27,484,712 — Commercial paper — 70,600,975 — Corporate bonds and notes — 866,316,150 — Mortgage-backed securities — 97,080,287 — Municipal bonds and notes — 9,309,980 — Repurchase agreements — 14,000,000 — U.S. government agency mortgage obligations — 658,145 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 43 Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,114,685,596) $1,114,160,405 Cash 228,061 Interest and other receivables 6,702,583 Receivable for shares of the fund sold 34,086,195 Receivable for investments sold 6,169,306 Total assets LIABILITIES Payable for investments purchased 6,435,444 Payable for shares of the fund repurchased 3,267,310 Payable for compensation of Manager (Note 2) 117,240 Payable for custodian fees (Note 2) 12,456 Payable for investor servicing fees (Note 2) 26,065 Payable for Trustee compensation and expenses (Note 2) 11,270 Payable for administrative services (Note 2) 1,764 Payable for distribution fees (Note 2) 84,552 Distributions payable to shareholders 4,697 Other accrued expenses 229,773 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,151,423,076 Distributions in excess of net investment income (Note 1) (4,696) Accumulated net realized gain on investments (Note 1) 262,790 Net unrealized depreciation of investments (525,191) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,005,695,129 divided by 100,262,767 shares) $10.03 Net asset value and offering price per class B share ($326,173 divided by 32,563 shares)* $10.02 Net asset value and offering price per class C share ($6,291,648 divided by 628,005 shares)* $10.02 Net asset value, offering price and redemption price per class M share ($1,266,975 divided by 126,411 shares) $10.02 Net asset value, offering price and redemption price per class R share ($1,171,684 divided by 116,960 shares) $10.02 Net asset value, offering price and redemption price per class R5 share ($10,096 divided by 1,006 shares) $10.04 Net asset value, offering price and redemption price per class R6 share ($229,149 divided by 22,822 shares) $10.04 Net asset value, offering price and redemption price per class Y share ($136,165,125 divided by 13,560,894 shares) $10.04 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 44 Short Duration Income Fund Statement of operations Year ended 7/31/13 INVESTMENT INCOME Interest (including interest income of $46 from investments in affiliated issuers) (Note 6) $5,791,146 Total investment income EXPENSES Compensation of Manager (Note 2) 2,189,000 Investor servicing fees (Note 2) 154,282 Custodian fees (Note 2) 25,514 Trustee compensation and expenses (Note 2) 46,013 Distribution fees (Note 2) 580,555 Administrative services (Note 2) 17,253 Amortization of offering costs (Note 1) 33,510 Other 309,811 Fees waived and reimbursed by Manager (Note 2) (895,367) Total expenses Expense reduction (Note 2) (1,434) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 420,153 Net unrealized depreciation of investments during the year (634,777) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 45 Statement of changes in net assets For the period 10/17/11 (commencement of INCREASE IN NET ASSETS Year ended 7/31/13 operations) to 7/31/12 Operations: Net investment income $3,332,009 $251,518 Net realized gain on investments 420,153 35,715 Net unrealized appreciation (depreciation) of investments (634,777) 109,586 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,130,875) (199,887) Class B (689) (165) Class C (5,979) (988) Class M (3,412) (491) Class R (785) (81) Class R5 (68) (4) Class R6 (774) (4) Class Y (380,306) (15,623) Net realized short-term gain on investments Class A (37,493) — Class B (52) — Class C (307) — Class M (56) — Class R (9) — Class R5 (1) — Class R6 (1) — Class Y (3,251) — Increase from capital share transactions (Note 4) 959,053,698 172,369,378 Total increase in net assets NET ASSETS Beginning of year (Note 5) 192,548,954 20,000,000 End of year (including distributions in excess of net investment income of $4,696 and undistributed net investment income of $34,275, respectively) The accompanying notes are an integral part of these financial statements. 46 Short Duration Income Fund This page left blank intentionally. Short Duration Income Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2013 .05 .02 (.06) — e .40 .53 24 July 31, 2012† .03 .02 (.03) — .53 * .32 * .37 * 2 * Class B July 31, 2013 .01 .02 (.02) — e .80 .14 24 July 31, 2012† .01 .01 (.01) — .20 * .63 * .05 * 2 * Class C July 31, 2013 .01 .02 (.02) — e .80 .13 24 July 31, 2012† .01 .01 (.01) — .20 * .63 * .07 * 2 * Class M July 31, 2013 .05 — e (.05) — e .45 .49 24 July 31, 2012† .03 .02 (.03) — .49 * .36 * .32 * 2 * Class R July 31, 2013 .01 .02 (.02) — e .80 .10 24 July 31, 2012† .01 .01 (.01) — .20 * .63 * .02 * 2 * Class R5 July 31, 2013 .06 .02 (.07) — e .30 .65 24 July 31, 2012†† .01 — e — e — — e .13 * 10 .02 * .05 * 2 * Class R6 July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012†† .01 — e — e — — e .13 * 10 .02 * .05 * 2 * Class Y July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012† .04 .03 (.04) — .67 * .24 * .47 * 2 * * Not annualized. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 7/31/13 7/31/12 Class A 0.14 0.47% Class B 0.14 0.47 Class C 0.14 0.47 Class M 0.14 0.47 Class R 0.14 0.47 Class R5 0.24 0.04 Class R6 0.17 0.04 Class Y 0.14 0.47 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 48 Short Duration Income Fund Short Duration Income Fund 49 Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States ( e.g. , U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity ( e.g. , Fannie Mae or Freddie Mac mortgage backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. We may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR, classR5, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, class R5, class R6 and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR5, classR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 50 Short Duration Income Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment Short Duration Income Fund 51 policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period ended, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $151,908 to decrease distributions in excess of net investment income and $151,908 decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $825,495 Unrealized depreciation (1,350,686) Net unrealized depreciation (525,191) Undistributed short-term gain 262,790 Cost for federal income tax purposes $1,114,685,596 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $160,937 have been fully amortized on a straight-line basis over a twelve-month period as of July 31, 2013. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 52 Short Duration Income Fund 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $895,367 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Effective June 21, 2013, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to June 21, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $138,370 ClassR5 12 ClassB 99 ClassR6 57 ClassC 937 ClassY 14,527 ClassM 156 Total ClassR 124 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,434 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $775, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Short Duration Income Fund 53 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $556,577 ClassM 907 ClassB 1,931 ClassR 2,569 ClassC 18,571 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $156 and $72, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,675 and no monies, respectively in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $591,691,638 and $90,297,330, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassA Shares Amount Shares Amount Shares sold 168,216,682 $1,688,356,580 21,437,881 $214,611,492 Shares issued in connection with reinvestment of distributions 309,649 3,107,960 19,637 196,618 168,526,331 1,691,464,540 21,457,518 214,808,110 Shares repurchased (86,068,633) (863,779,803) (5,602,449) (56,104,277) Net increase 54 Short Duration Income Fund For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassB Shares Amount Shares Amount Shares sold 46,328 $464,401 34,033 $340,300 Shares issued in connection with reinvestment of distributions 70 696 16 158 46,398 465,097 34,049 340,458 Shares repurchased (52,402) (525,195) (5,482) (54,840) Net increase (decrease) For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassC Shares Amount Shares Amount Shares sold 687,372 $6,890,208 329,544 $3,293,421 Shares issued in connection with reinvestment of distributions 627 6,286 99 986 688,009 6,896,494 329,643 3,294,407 Shares repurchased (265,291) (2,659,498) (134,356) (1,342,537) Net increase For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassM Shares Amount Shares Amount Shares sold 146,443 $1,468,513 11,373 $113,781 Shares issued in connection with reinvestment of distributions 143 1,433 48 491 146,586 1,469,946 11,421 114,272 Shares repurchased (41,384) (415,154) (212) (2,120) Net increase For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassR Shares Amount Shares Amount Shares sold 110,031 $1,103,560 1 $9 Shares issued in connection with reinvestment of distributions 80 794 7 81 110,111 1,104,354 8 90 Shares repurchased (3,159) (31,686) — — Net increase 8 Short Duration Income Fund 55 For the period 7/3/12 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 998 $10,000 Shares issued in connection with reinvestment of distributions 8 72 4 8 72 998 10,004 Shares repurchased — Net increase 8 For the period 7/3/12 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassR6 Shares Amount Shares Amount Shares sold 50,970 $512,245 998 $10,000 Shares issued in connection with reinvestment of distributions 78 775 —* 4 51,048 513,020 998 10,004 Shares repurchased (29,224) (293,652) — — Net increase For the period 10/17/11 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassY Shares Amount Shares Amount Shares sold 26,385,387 $265,082,243 2,350,615 $23,554,193 Shares issued in connection with reinvestment of distributions 37,584 377,489 1,011 10,141 26,422,971 265,459,732 2,351,626 23,564,334 Shares repurchased (13,999,304) (140,614,569) (1,224,399) (12,268,527) Net increase * Represents less than 1 share. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R 10,027 8.6% $100,471 Class R5 1,006 100.0% $10,096 Class R6 1,006 4.4% $10,096 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on October 17, 2011. Prior to October 17, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: 56 Short Duration Income Fund Capital contribution Shares issued ClassA $19,500,000 1,950,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $672,918 $672,918 $46 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Short Duration Income Fund 57 About the Trustees Independent Trustees 58 Short Duration Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Short Duration Income Fund 59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 60 Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
